ORDER
The Disciplinary Review Board on March 17, 1998, having filed with the Court its decision concluding that HILDA BURNETT-BAKER of RALEIGH, NORTH CAROLINA, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law for a period of three months and who remains suspended at this time, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that HILDA BURNETT-BAKER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.